THOMAS C. BUCHELE, OSB #081560        BILLY J. WILLIAMS, OSB #901366
Earthrise Law Center                  United States Attorney
Lewis & Clark Law School              STEPHEN J. ODELL, OSB #903530
10015 SW Terwilliger Blvd.            Assistant United States Attorney
Portland OR 97219-7799                steve.odell@usdoj.gov
Tel: 503-768-6643                     1000 S.W. Third Avenue, Suite 600
Email: tbuchele@lclark.edu            Portland, OR 97204
ROGER FLYNN, Pro Hac Vice             Telephone: (503) 727-1024
Western Mining Action Project         Telefax: (503) 727-1117
P.O. Box 349                           Of Attorneys for Defendants
Lyons, CO 80540
Telephone: (303) 823-5738
Fax: (303) 823-5732
E-mail: wmap@igc.org
 Attorneys for Plaintiff


                          UNITED STATES DISTRICT COURT

                              DISTRICT OF OREGON

                               PORTLAND DIVISION


CASCADE FOREST CONSERVANCY, a
non-profit corporation
                                                           Case No.: 3:19-cv-481-MO
             Plaintiff,

                     v.                            JOINT MOTION FOR STAY OF
                                                    PROCEEDINGS & TO WAIVE
U.S. DEPARTMENT OF AGRICULTURE-                    PROPOSED PRETRIAL ORDER
FOREST SERVICE, an agency of the U.S.
Government; and BUREAU OF LAND
MANAGEMENT, an agency of the U.S.
Government,

               Defendants.




Page 1 – JOINT MOTION FOR STAY OF PROCEEDINGS & WAIVER OF PTO
        Cascade Forest Conservancy v. Forest Serv., Case No. 19-cv-481-MO
        Pursuant to LR 7-1 and 16-5(c), the parties hereby jointly move for a stay of proceedings

in the above-captioned action until Nov. 15, 2019, and also for the Court to approve a stipulated

waiver of the proposed pretrial order, at this time. The primary grounds in support of the

requested stay are that Defendant agencies have within the past several months largely

completed providing their responses to each of the four pending 2016 and 2018 requests pursuant

to the Freedom of Information Act, 5 U.S.C. § 552, that are the subject of this action. The U.S.

Department of Agriculture-Forest Service (“Forest Service”) has identified one final relatively

small cache of records in its possession that are potentially responsive to one of Plaintiff’s FOIA

requests, but, because these records originated with the Bureau of Land Management (“BLM”),

the Forest Service has “referred’ the records to the BLM to review before some or all of those

non-duplicative records will be provided to Plaintiff. Defendants have committed to complete

this review by Sept. 14, 2019, and that commitment is a material reason for why Plaintiff has

agreed to this requested stay.

        The stay sought by this motion would provide two months for Plaintiff to review the

complete responses of both Defendant agencies to the FOIA requests at issue in this case to

determine whether they believe such responses comply with the agencies’ legal obligations under

FOIA and, depending on the results of that review, to provide an opportunity for the parties to

confer on proposed next appropriate steps to resolve this matter. The primary ground in support

of the requested waiver of the proposed pretrial order at this time is that the nature of the action

does not usually lend itself to being resolved via a trial, but rather, in the event any litigation on

the merits of Plaintiffs’ claims may end up being necessary following Plaintiffs’ review as

described above, on the basis of cross-motions for summary judgment. In accordance with LR

7-1(a)(1), the parties represent that they have conferred with each other as to the relief sought by



 Page 2 – JOINT MOTION FOR STAY OF PROCEEDINGS & WAIVER OF PTO
         Cascade Forest Conservancy v. Forest Serv., Case No. 19-cv-481-MO
this motion and have come to agreement that such relief would be appropriate for the Court to

provide as described in more detail below.

        Plaintiff filed its Complaint commencing this action on Apr. 2, 2019, bringing claims

challenging the timing and substance of Defendant agencies’ responses to four separate FOIA

requests. Since the filing of the Complaint, Defendant agencies have provided a series of partial

responses to the requests, with the result being that there is just one further cache of materials for

BLM to review to ensure that Defendants’ responses are complete with respect to all four

requests. Defendants have committed through their undersigned counsel to provide the results of

BLM’s review in this regard, and any further responsive materials, to Plaintiff no later than Sept.

14, 2019, just ten days away. Upon receiving this final element of BLM’s response, Plaintiff

will then wish to have some time to review all of the materials it has received from Defendant

agencies in response to the FOIA requests at issue in this case to determine whether it believes

such reponses comply with the agencies’ obligations under that statute. The parties believe two

months is an appropriate length of time for Plaintiff to undertake this review. As a result, this

motion seeks a stay until Nov. 15, 2019, two months following the date by which BLM has

committed to providing the final element of its response to Plaintiff’s latter request.

        The parties have agreed to stipulate to a waiver of the proposed pretrial order that

otherwise is ordinarily required to be submitted to the Court under the rules. The parties believe

that such a stipulation is appropriate in this action at this time because it is not the type of action

for which a trial usually would be appropriate or necessary for its resolution, but instead that it

can and should usually be resolved either via a stipulated dismissal if the parties can work out

any remaining issues among themselves without having to resort to litigating the merits of

Plaintiffs’ claims or, if that is not possible, on the basis of cross-motions for summary judgment



 Page 3 – JOINT MOTION FOR STAY OF PROCEEDINGS & WAIVER OF PTO
         Cascade Forest Conservancy v. Forest Serv., Case No. 19-cv-481-MO
given that any such issues will involve questions of law that the Court can resolve without the

need to engage in fact-finding. (By way of clarification in this regard, it is Defendants’ position

that a trial would not be appropriate or necessary in this case under any circumstances.)

       For the foregoing reasons, the parties jointly move for the Court to enter a stay of

proceedings up to and including Nov. 15, 2019, based on the representation and subject to the

condition that Defendants provide their final response to the FOIA requests at issue by

September 14, 2019, and to approve their stipulated waiver of a proposed pretrial order in this

action at this time. In that light, the parties agree to confer and submit a proposed procedural

framework and schedule for further appropriate steps to resolve this matter by Nov. 11, 2019, for

the Court’s consideration.


Respectfully submitted this 4th day of September 2019.


s/ Thomas C. Buchele                          s/ Stephen J. Odell
Thomas C. Buchele                             Stephen J. Odell
Earthrise Law Center                          Assistant United States Attorney
Of Attorneys for Plaintiff                    Of Attorneys for Defendants




 Page 4 – JOINT MOTION FOR STAY OF PROCEEDINGS & WAIVER OF PTO
         Cascade Forest Conservancy v. Forest Serv., Case No. 19-cv-481-MO
